The opinion of the court was delivered by
Beasley, C. J.
This case comes before the court, at this time, on an order granting a rehearing.
The case hears now an entirely different aspect from what it did when presented to the court in the first instance. Prom the .record, as it was then printed and put in the hands of the judges, there appeared to be an insuperable defect in the advertisement of the sale of the property in question, and on that ground the court concluded that it was necessary to reverse the decree. But it has now, on the re-argument, been manifested that all the proofs in the case were not before the court, and from the case as now perfected, we have arrived at a conclusion the opposite of our former determination. The ground of decision now is that we find that there was evidence before the vice-chancellor, on the subject of putting up the requisite notices advertising the sale, and that there was a decision on the point, which decision has not been appealed from. The decree of the court of chancery is therefore affirmed.
Costs are not given to either side.

Decree unanimously affirmed.